



Exhibit 10.1
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is entered into on March 31, 2017,
with an effective date of January 1, 2018 (the “Effective Date”), by and between
Benson Smith (“Consultant”) and Teleflex Incorporated, a Delaware corporation
(the “Company”).
BACKGROUND
WHEREAS, Consultant currently serves as Chief Executive Officer of the Company;
WHEREAS, Consultant has notified the Company that he will retire as Chief
Executive Officer of the Company on December 31, 2017 (the “Retirement Date”),
at which time Consultant shall cease to be an employee of the Company;
WHEREAS, following the Retirement Date, the Company desires to continue to avail
itself of Consultant’s experience, advice and assistance and, in light thereof,
wishes to appoint Consultant to serve as an independent contractor to provide
Consulting Services (as defined below) in accordance with the terms of this
Agreement; and
WHEREAS, Consultant wishes to accept such appointment, subject to the terms of
this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, Consultant and the Company agree as follows:
1.    Engagement and Term.
(a)    Subject to and conditioned upon Consultant’s retirement as the Company’s
Chief Executive Officer on December 31, 2017, the Company hereby engages
Consultant to serve as an independent contractor to the Company to commence on
January 1, 2018 and continue through December 31, 2018 (the “Consulting Term”).
(b)    During the Consulting Term, Consultant agrees that for up to a maximum of
130 hours over the 12 month period, Consultant will be available to answer
questions and reasonably assist the Company with respect to matters related to
the Teleflex business, which shall include, without limitation, advice and
counsel related to the investment community, enterprise governance, acquisition
strategy, and executive talent (collectively, the “Consulting Services”).
2    Consulting Fees.
(a)    During the Consulting Term, the Company will pay Consultant an annual fee
of $406,250, payable in twelve (12) equal monthly installments and payable in
arrears. Consultant will provide the Company with a quarterly notice reflecting
the hours worked by Consultant for the applicable quarter. In the event that the
pre-approved hours requested by the Company exceed 130 hours over the 12 month
period, Consultant will invoice the Company at a rate of $3,125 per hour.







--------------------------------------------------------------------------------





(b)    The payments set forth in Section 2(a) shall be referred to as the
“Consulting Fees”. Other than with respect to earned and unpaid Consulting Fees,
the Company shall have no further obligations with respect to this Agreement
following any termination of the Consulting Term.


(c)    Consultant acknowledges that, during the Consulting Term, he will not be
an “employee” (or person of similar status) of the Company or any of its
affiliates for purposes of the Internal Revenue Code of 1986, as amended (the
“Code”). Consultant acknowledges and agrees that the Company will not withhold
or deduct from the Consulting Fees any amounts as federal income tax withholding
from wages or as employee contributions under the Federal Insurance
Contributions Act or any other state or federal laws, and the Consultant will be
solely responsible for the payment of any federal, state or local income or
payroll taxes with respect to the Consulting Fees. In the event that the
consulting arrangement described herein is reclassified as an employment
relationship by any governmental agency or court, Consultant acknowledges and
agrees that he will not seek to participate in or benefit from any of the
employee benefit plans or programs of the Company or its subsidiaries as a
result of such reclassification.


(d)    It is understood by the Company and Consultant that during the Consulting
Term, Consultant shall be an independent contractor with respect to the Company
and its subsidiaries and not an employee of the Company or its subsidiaries.
Consultant acknowledges and agrees that, other than as required by COBRA, and
other than as otherwise provided as an elected member of the Teleflex Board of
Directors, Consultant (and his eligible dependents) shall not be eligible for,
actively participate in, accrue service credit or have contributions made,
either by Consultant or on his behalf, under any employee benefit plan sponsored
or maintained by the Company or its subsidiaries, including without limitation,
workers’ or unemployment compensation benefits, any plan which is intended to
qualify under Section 401(a) of the Code, fringe benefits or other similar plans
of the Company and its subsidiaries, and Consultant shall have no further right
to receive any such benefits from the Company or its subsidiaries.


3.     Miscellaneous.
(a)    During the Consulting Term, Consultant may receive, have access to and
otherwise be exposed to confidential and proprietary information of the Company
and its subsidiaries, including without limitation, non-public, confidential or
personal information and materials relating to or concerning (i) the Company and
its subsidiaries and their activities, or (ii) any of the directors or officers
of the Company (the “Confidential Information”). For purposes of this Section
3(a), “Confidential Information” does not include information which (i) is or
becomes available to the public through no act or omission of Consultant, (ii)
is proven to have been previously disclosed to or known by Consultant prior to
disclosure by the Company, (iii) was lawfully received by Consultant from third
parties without any obligation to hold it in confidence, or (iv) is approved for
release by written authorization of the Company, but only to the extent of and
subject to such conditions as may be imposed in such written authorization.
Consultant agrees to not, at any time (whether during or after the Consulting
Term), disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise, other than the
Company and its subsidiaries, any Confidential Information. Nothing in this
Agreement shall prohibit or impede Consultant from communicating, cooperating or
filing a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise making disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower provisions of any such law or
regulation, provided that in each case such communications and disclosures are
consistent with applicable law. Notwithstanding the foregoing, under no
circumstance will Consultant be authorized to disclose any information covered
by attorney-client





--------------------------------------------------------------------------------





privilege or attorney work product of the Company or any of its subsidiaries
without prior written consent of the Company’s General Counsel or other officer
designated by the Board of Directors of the Company.
(b)    This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the state of Delaware, without reference
to the principles of conflicts of law of Delaware or any other jurisdiction, and
where applicable, the laws of the United States. The parties hereto agree that
any future disputes between them shall be tried to a judge rather than a jury
and the parties hereby waive a trial by jury on such disputes.
(c)    If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement or the remaining portion of a partially invalid
provision, which shall remain in force, and the provision in question shall be
modified by the court so as to be rendered enforceable.
(d)    Each party and its counsel has reviewed this Agreement or has been
provided the opportunity to review this Agreement and accordingly, the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to their fair meaning, and not strictly for
or against either party.
(e)    The Agreement sets forth the entire agreement between the parties hereto,
and fully supersedes any and all prior agreements or understandings, other than
as expressly set forth herein, between the parties hereto pertaining to the
subject matter hereof. This Agreement may not be altered, modified or amended
except by written instrument signed by the parties hereto.
(f)    This Agreement may be executed in one or more counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
[Signatures on next page]


        











--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


TELEFLEX INCORPORATED


By:      /s/ Cameron P. Hicks        
Name:    Cameron P. Hicks
Title:    Vice President, Global Human Resources


CONSULTANT




By:      /s/ Benson Smith        
Benson Smith









